Marshall, J.
(dissenting). We have an anomalous situation in the actions of Damman v. Milwaukee [post, p. 356] and C. Beck Co. v. Milwaukee [ante, p. 340]. The opinion ■of the court is the same in each case. What I say in one applies to the other. Except as specially stated my references *352will be to the last case mentioned. Plaintiff commenced the action to prevent the defendant from interfering with its operations, on its own land, above the line of ordinary high-water mark of Lake Michigan. The ordinance, in terms,, prohibits any person from removing or carrying away any stone, sand, or earth from the beach or from the water within 300 feet of high-water 'mark of the lake, within certain limits-which includes the shore line of plaintiff’s premises.
The meaning of the term “beach” as construed by respondent is, that it extends above the shore line including flats not at any time covered by ordinary water. That was accepted by appellant. The latter insisted upon using its land above-the ordinary high-water mark line, regardless of the ordinance, and respondent insisted it should not. Appellant contended the ordinance was void, only upon the theory that its scope was as claimed by respondent. The whole controversy, as I understand it, was over whether respondent had a right, by virtue of the ordinance, to interfere with appellant’s use-of its land above the ordinary high-water mark. Can there-be any question about that ?
We will answer the question propounded by quoting this-language from the complaint in the Damman Case:
“The said city, its agents, servants, and attorneys, have-given out and threatened and they do give out and threaten that they will cause to be arrested and fined the agents, servants, or employees of this plaintiff who may at any time be-engaged in the removal or carrying away of any stone, sand, or earth from the beach on said lots above high-water marie, and that on March 15, 1908, the said defendant city, by its-officers and agents, caused the arrest of two of the servants of this plaintiff, . . . upon a charge that . . . contrary to the provisions of said ordinance, had taken, removed and taken away stone, sand, and earth from the beach above high-water marie and on the lots above described . . . and threaten that, they will . . . cause to be arrested and fined other agents, servants, and employees of this plaintiff who may remove-earth, . . . from the beach on said lots above high-water *353mark. . . . The removal of any stone . . . from such beach . . . above high-water mark would be and is without harm or injury to the said defendant,” etc.
Thus it will be seen, there was no manner of complaint made of interference with appellant’s operations, except above the line of high-water mark,
Neither the answer nor any of the papers in the injunction proceedings changed the situation. True, it is said in one of the papers that appellant has removed sand from below ordinary high-water mark, but the issue joined on complaint and answer is as to whether, under the ordinance, respondent was justified in pursuing appellant with a multiplicity of prosecutions for a multiplicity of acts of removing material from above the line of ordinary high-water mark.
If the injunction order had been limited in its scope, as it’ should have been, to that of the complaint, it would only have restrained the particular interferences alleged. It was made broader, evidently, because of the claim on one side and conceded on the other, for the purposes of the case, that the ordinance goes to the extent of controlling the use of lands above the line of ordinary high-water mark as well as for 300 feet helow it. It was on that theory, and on that alone, that the validity of the ordinance was challenged on the one side and defended on the other.
Now the result as to the very thing which appellant contended for is that the ordinance, if it were to be construed as having been intended to prevent appellant from using its property above the line of high-water mark, would be, to that extent, void, and that, so far as respondent prosecuted appellant or its agents for using the property, it committed a remediable wrong, and, so far as it threatened to further interfere with such operations, its attitude was that of unlawful prejudicial menace. Does it not follow, under a familiar principle of equity jurisprudence, that it was competent for appellant to protect itself against the multiplicity of *354unlawful interferences by invoking equity jurisdiction to that end, and, the case being reasonably clear, that it was entitled to temporary protection by an interim injunction, preserving the status quo till the termination of the litigation ? I see no reason why not.
Notwithstanding such situation, merely because the ordinance, rightly construed, so as to restrict it to a field respecting which no complaint is made, is valid, appellant is condemned to pay full costs in this court and submit to a situation which will, naturally, lead to a dismissal of its action in the court below, with costs. In other words, appellant, as to the real controversy, prevails, yet because, taking the respondent at its own false pretense as to the scope of the ordinance, it sought, incidental to protection of its right to use its property, to have the ordinance declared void, instead of to have it properly construed and interference outside thereof restrained, it must go out of court and be mulcted in costs in this and the lower court.
; True, if the situation were not one proper for equitable interference to prevent a multiplicity of suits; if the complaint, had it been only for injunctional relief, conceding the ordinance to affect only operations below the line of ordinary high-water mark, would not state facts sufficient to constitute a cause of action in equity, the result here would be right, but the hypothesis is false, on principle, and if there were some doubt about it, the doubt should, in this case, be resolved in favor of appellant, since sufficiency of the complaint is not challenged, but is rather conceded, respondent joining with appellant in an effort to have the real right of the matter decided in this case.
Counsel for respondent were challenged from the bench as to whether the sole controversy was not respecting the right of the city, under the ordinance, to prevent appellant from taking sand from his premises above the line of ordinary *355high-water mark, and, after some hesitation, that was conceded.
If there were any donbt as to the competency of a court of equity to protect one from a multiplicity of groundless prosecutions, which in my opinion there is not, on principle, it would be solved in the affirmative by Milwaukee E. R. & L. Co. v. Bradley, 108 Wis. 467, 84 N. W. 870, and Joseph Schlitz B. Co. v. Superior, 117 Wis. 297, 93 N. W. 1120.
Moreover the ordinance, as it has been construed by respondent, is a substantial cloud on appellant’s title which it is competent for a court of equity to remove.
I have no doubt of the right of the city under its charter to protect the harbor proper, which extends outward from ordinary high-water mark. I do not see that the question was passed upon in Clason v. Milwaukee, 30 Wis. 316. My brethren refer to that as having settled the question, while as I read the decision the power was merely assumed for the purpose of the decision. In other states the matter has been directly passed upon, notably in Comm. v. Tewksbury, 11 Met. 55.
The reference in the opinion to Mears v. Dole, 135 Mass. 508, scad Freeland v. Pa. R. Co. 197 Pa. St. 529, 47 Atl. 745, I fear is liable to mislead. They are authorities respecting the right of a property owner, in certain cases, to prevent another from using his land so as to impair such owner’s premises. They do not deal with the right of the public, but cover an entirely different field from the one dealt with by the ordinance in question.
It would seem, in view of the foregoing, that the court below should have modified the injunctional order instead of setting it aside. The rule is that on a motion to vacate such an order, if it is only partly wrong, it should be modified accordingly. A. H. Stange Co. v. Merrill, 134 Wis. 514, 115 N. W. 116. So, my judgment is, that the proper disposi*356tion of tbe appeal is to modify tbe order complained of so as to only prevent the respondent from enforcing tbe ordinance by interfering with appellant’s right to use its property above tbe line of ordinary high-water mark, and to award appellant costs in this court to tbe extent of clerk’s fees, attorney’s fees, and a moderate amount for printing.
A motion for a rehearing was denied May 11, 1909.